DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Mark Kachigian on September 08, 2021.
The application has been amended as follows:
In the abstract filed on July 31, 2018:
Delete “(FIG.2a)”.
In the specification, page 3, lines 6-7:
Delete “The object is achieved by the features of claims 1 and 19. Advantageous embodiments can be derived from the dependent claims.”.
In the specification, page 4, line 25:
Replace “angel” with -- angle --.  
In the specification, page 22, line 1:
Replace “Bolte” with -- Bolt --.  
Claim 1 is amended as follows:
1. (Currently Amended) A bearing arrangement (1) 
at least one processing shaft (40) that rotates about a rotation axis;
an axially fixed or an axially floating shaft bearing (2),
a bearing plate (3) on whose outside (3a) the shaft bearing (2) is attached directly or at a distance therefrom, and
a splashguard wall (4) inside (3b) of the bearing plate (3) and at a distance (5) from the bearing plate (3), 
wherein the bearing plate (3) and the splashguard wall (4) respectively include a passthrough opening (13, 14) for said processing shaft (40), 
wherein a wiping device (6) with a flat plate-shaped wiper (7) is arranged in between the bearing plate (3) and the splashguard wall (4) configured to wipe contaminants from a wiping section (40a) of the processing shaft (40) extending through the distance or from a shaft portion  annular disc (17) that is non-rotatably attached on the shaft, and 
wherein a wiper edge (7a) is configured as a front end of a wiper protrusion that is formed at an acute angle, and the flat plate-shaped wiper (7) contacts with the wiper edge (7a) in the wiping section (40a). 
In claim 2, line 3:
Replace “a” with -- the --.
In claim 4, line 2:
Replace “characterized in that” with -- wherein -- .
In claim 4, line 3:
Replace “the axial” with -- an axial --.
In claim 7, line 7:
Before “shaft”, add -- the --.
In claim 9, line 4:
Replace “the axial” with -- an axial --.
In claim 16, line 3:
Replace “made from two wall elements” with -- formed by an upper wall element and a lower wall element --.


Claim 18 is amended as follows:
18. (Currently Amended) A compacting, perforating, or cutting device comprising:
, wherein the bearing arrangement comprises an axially fixed or an axially floating shaft bearing (2), a bearing plate (3) on whose outside (3a) the shaft bearing (2) is attached directly or at a distance therefrom,  and a splashguard wall (4) inside (3b) of the bearing plate (3) and at a distance (5) from the bearing plate (3), 
wherein the bearing plate (3) and the splashguard wall (4) respectively include a passthrough opening (13, 14) for said processing shaft (40), 
wherein a wiping device (6) with a flat plate-shaped wiper (7) is arranged in between the bearing plate (3) and the splashguard wall (4) configured to wipe contaminants from a wiping section (40a) of the processing shaft (40) extending through the distance or from a shaft portion  annular disc (17) that is non-rotatably attached on the shaft, and 
wherein a wiper edge (7a) is configured as a front end of a wiper protrusion that is formed at an acute angle, and the flat plate-shaped wiper (7) contacts with the wiper edge (7a) in the wiping section (40a). 
In claim 19, line 3:
After “to”, add -- additional --.

In claim 20, line 3:
Replace “a” with -- the --.

Allowable Subject Matter
Claims 1-2, 4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 are allowed because the art of record, considered alone or in combination, neither anticipates nor renders obvious a bearing arrangement comprising a wiper edge configured as a front end of a wiper protrusion that is formed at an acute angle, and the flat plate-shaped wiper contacts with the wiper edge in the wiping section, in combination with the rest of their respective claimed limitations. The arrangement of the wiper edge (7a) configured as a front end of a wiper protrusion that is formed at an acute angle (see fig. 6a) to contact the flat plate-shaped wiper (7) to cause contaiminants to drop from the wiper more easily. Therefore, it is concluded by Examiner that claims 1, 18 and their dependents are allowable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520.  The examiner can normally be reached on Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisors, SHELLEY SELF can be reached on 571-272-4524 and ADAM EISEMAN can be reached on 571-270-3818.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/             Primary Examiner, Art Unit 3725 
September 08, 2021